ORDER
PER CURIAM
Rick G. Beatty (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an eviden-tiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to properly characterize evidence in the opening statement and in failing to question witnesses regarding the location of shell casings and prior knowledge of the victims’ reputations.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); Middleton v. State, 80 S.W.3d 799 (Mo. banc 2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).